UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6701



ALBERT WILLIAMS HOYTE,

                                              Plaintiff - Appellant,

          versus


SHERIFF MCFARLIN; GORDON B. JENKINSON, a/k/a
Bubba; DUANE SHULER, Assistant Solicitor;
ELEANOR BELTON-SAVAGE, Officer; DAVID F.
MCINNIS, Judge; LEGRANDE CARRAWAY, Public De-
fender of Williamsburg County; WILLIAMSBURG
COUNTY; RANDY GRAYSON, Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Joseph F. Anderson, Jr., District
Judge. (CA-97-885-2-17AJ)


Submitted:   September 28, 1999        Decided:     November 24, 1999


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Albert Williams Hoyte, Appellant Pro Se. Marvin Coleman Jones,
Christy Scott Stephens, BOGOSLOW & JONES, Walterboro, South Caro-
lina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Albert Williams Hoyte appeals the district court’s orders de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.

We have reviewed the record and the district court’s orders and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court. See Hoyte v. McFarlin, No. CA-97-885-2-17AJ

(D.S.C. July 16, 1997; Mar. 12, 1999).   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                           AFFIRMED




                                 2